El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
En nn pleito seguido contra la Areeibo Sugar Co., Mi-cheo Zandío & Oo. embargó como de la propiedad de la de-mandada un lote de railes de vía qne estaba en posesión de la American Railroad Co. y consignado a la Central Bayaney de Areeibo. La Compañía de Ferrocarriles presentó enton-*483ces demanda de tercería alegando tener nn crédito prefe-rente por el almacenaje y conservación de la propiedad en cuestión, y obtuvo sentencia a su favor contra la cual esta-blece apelación la demandante en la acción original.
La apelante no tendría razón para quejarse si fuera de-sestimada la apelación por falta de un señalamiento de erro-res por separado. Pero la apelada no lia levantado ninguna cuestión respecto al particular y hemos examinado los autos en tanto ha sido necesario para convencernos de- que no se ha cometido ninguna injusticia.
De uno y otro sitio del alegato de la apelante transcribi-mos lo siguiente:
“Primero. — La Corte de Distrito de Arecibo erró al estimar y declarar preferente, el crédito de la tercerista, sobre el de la com-pareciente, Micheo Zaiidío & Co., para cobrar del producto de los railes embargados por ésta, en el caso de Micheo Zandío & Co. v. Arecibo Sugar Co., en razón a la preferencia que a los créditos por transporte concede la ley; infringiendo el fallo, por errónea inter-pretación y aplicación indebida, el art. 1823, inciso 4 del Código Civil revisado; art. 375 del Código de Comercio; y art. 4, inciso ‘c’ •del capítulo III de la Ley de Servicio Público de P. R. aprobada éh 6 de diciembre de 1917.
“Para mejor puntualizar el error de la corte inferior, vamos a dividirlo en dos partes.
“(a) Erró la corte, al estimar preferente el crédito de la terce-rista, por el precio del transporte de los railes embargados, para co-brar su importe, sobre el de Micheo Zandío & Co., en los aludidos bienes.
“(ó) Erró, también; la corte inferior al estimar preferente el crédito de la tercerista, por los supuestos gastos de almacenaje y con-servación de los railes embargados, para cobrar su importe, sobre el •de la compareciente, en dichos bienes.
“Segundo. — Erró la corte inferior, al no estimar la prescripción •de la acción, por el transcurso de un año, desde su posible ejercicio, alegada por Micheo Zandío & Co., infringiendo por inaplicación el art. 952, inciso 3, del Código de Comercio en relación eon el art. 2 y 375 del propio texto legal, y el 1823 del Código Civil de P. R.; así como la jurisprudencia del Tribunal Supremo de España, invo-cada en la sentencia, ésta por aplicación indebida.
*484“Tercero. — Erró la corte inferior, apreciando equivocadamente, la evidencia testifical y documental practicada, én el juicio, infrin-giendo en su virtud, cl art. 118 de la ley de evidencia en relación con el principio ‘adore non probante reus est absoivendns,’ que lo inspira.
“Motivo itNAO. — Para terminar este alegato, cúmplenos llamar la atención de este alto Tribunal sobre un punto que consideramos de capital importancia.
“La American Railroad Co. of P. R. lia interpuesto la demanda de tercería de mejor derecho en este caso, valiéndose del procedi-miento especial que señala la Ley de Tercerías, aprobada en 14 de marzo de 1907. lia seguido, paso a paso, todos los trámites mar-cados en dicha ley. lia presentado la reclamación escrita, el jura-mento y la fianza que tal ley exige. Ha obtenido en virtud de la fianza, la posesión de los railes, objeto de este pleito. Ha planteado la cuestión por escrito, hasta llegar al juicio correspondiente. Y siendo esa ley de 1907 aplicable solamente a las Tercerías de Domi-nio, pugna su aplicación a las de mejor derecho, que están fuera del alcance de aquella ley, y para las que rige el procedimiento ordi-nario. Las secciones 1, 3, 5 y 16 de la ley citada expresan clara-mente, que- ella es aplicable, única y exclusivamente, en tercerías de dominio, nunca en las de mejor derecho.”
Con respecto al párrafo primero del primer señalamiento de error será bastante con decir qne no consta que la acorte inferior liaya concedido, bien en su sentencia o en sus con-clusiones ninguna partida que cubra gastos de transporte.
La teoría del párrafo segundo del primer señalamiento es que los railes de vías no se encontraban almacenados ni conservados, sino que en vez de estar guardados bajo cu-bierta en un almacén se encontraban afuera expuestos a la intemperie.
No existe nada en la prueba, que demuestre verdadero deterioro debido a la oxidación u otra causa. Los railes es-taban amontonados sobre traviesas, en la misma forma en que la compañía de ferrocarril conserva sus propios railes, y bubo prueba que no fué contradicha al efecto de que dichos railes de tal modo colocados pueden conservarse por muchos años sin ningún deterioro. La tarifa prescrita por *485derechos de .almacenaje como fné aprobada por el anterior Consejo Ejecutivo, predecesor de la actual Comisión de Ser-vicio Público, y qne no ha sido enmendada por dicha comi-sión, enumera cuatro distintas clases de mercancías y el pre-cio cobrado en el presente caso era el que se refería a la mercancía de cuarta clase.
Esta diferencia en clase y tarifa implica, la correspon-diente diferencia en el grado de cuidado exigido de acuerdo comías circunstancias, y los railes en cuestión los conservaba la compañía dentro de su mismo terreno al lado de su alma-cén y en la misma forma en que se cuidaba cualquier otra mercancía de cuarta clase, bajo la vigilancia constante de su sereno de día y noche y los empleados del almacén.
Dentro de las circunstancias no creemos que sea necesa-rio para la confirmación de la sentencia apelada ocuparnos en una discusión de las definiciones que da el diccionario de las palabras, almacén y almacenaje, citadas por el abogado de la apelante, ni tampoco considerar las numerosas autori-dades americanas que también han sido citadas por el abo-gado de la apelada.
No estamos dispuestos a seguir al abogado de la apelante en un análisis extenso de las varias disposiciones de la “ley para hacer uniforme los resguardos de almacenes de depó-sito,” aprobada en 1918, Leyes de ese año, pág. 22, a falta de algo en el título de esa ley, o en el alegato de la apelante, que demuestre que es aplicable al caso de mercancías deja-das o abandonadas por el consignatario en poder de un por-teador.
El razonamiento contenido en el segundo señalamiento admite que la prescripción alegada empezaría a correr úni-camente al verificarse la entrega de las mercancías, y en el presente caso los railes de vías en controversia nunca' fue--ron entregados.
El tercer señalamiento envuelve a la vez una cuestión de hecho más que de derecho y carece igualmente de mérito.
Puede ser que técnicamente el “motivo final” de la ape-*486lación sea más o menos sostenible, pero la sentencia de la corte inferior se presume que es correcta y el error, si alguno existe, no parece ser de tal naturaleza que requiera la revo-cación de la sentencia. Consideradas todas las circunstan-cias de este caso nos basta bacer referencia en relación con esto a los casos de Benitez v. Rodríguez et al. 16 D.P.R 643, y Luiña Hnos. v. Miguel y Zengotita, 28 D.P.R. 930, citados por la apelada.
Debe confirmarse la sentencia apelada.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.